Per Curiam.
An examination of the record in this case leads to the conclusion that the judgment entered, at the direction of the trial justice, is supported by the credible evidence. Y e see no necessity for granting a new trial merely for the purpose of calling a stenographer to explain the erasure in the date of defendant’s Exhibit B which can be discerned readily upon a mere inspection. This exhibit, it is claimed by the defendant, was in its possession from the date of its receipt until it was introduced by it upon the trial of the action. Tbe court could have inferred properly that it was written by EHoW Fabric Corporation after the plaintiff had broken off business relations with it and not on June 25, 1936, as the defendant and its witnesses asserted.
The determination appealed from should be reversed and the judgment of the City Court of the City of New York affirmed, with costs and disbursements to the plaintiff-appellant in this court and in the Appellate Term.
Present — Martin, P. J., O’Malley, Glennon, Dore and Callahan, JJ.
Determination unanimously reversed and the judgment of the City Court affirmed, with costs and disbursements to the plaintiff-appellant in this court and in the Appellate Term.